Exhibit 10.3


Execution Copy

 
 
 
 
 
 
STOCKHOLDERS AGREEMENT
 
between
 
BE AEROSPACE, INC.
 
and
 
SELLER ENTITIES ON SIGNATURE PAGES HERETO
 
dated
 
July 28, 2008
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




Table of Contents
 
Page     
 
Article I
CERTAIN DEFINITIONS
 
1.01.
Certain Definitions
1
     
Article II
RESTRICTIONS ON TRANSFERABILITY
 
2.01.
General
4
2.02.
Improper Sale or Encumbrance
4
2.03.
Restrictive Legends
4
     
Article III
REGISTRATION RIGHTS
 
3.01.
Demand Registration
5
3.02.
Piggyback Registration
6
3.03.
Blackout Periods
7
3.04.
Registration Procedures
8
3.05.
Stockholder Information and Undertakings.
10
3.06.
Expenses
11
3.07.
Indemnification and Contribution
11
3.08.
Certain Additional Limitations on Registration Rights
13
3.09.
No Inconsistent Agreements
13
3.10.
Selection of Underwriters to Serve as Book-Running Manager
14
3.11.
Reports
14
     
Article IV
ADDITIONAL RIGHTS
 
4.01.
No Participation in a Group or Solicitation of Proxies
14
4.02.
Limitation on the Prohibition on Ownership of Common Stock
15
     
Article V
MISCELLANEOUS
 
5.01.
Termination
15
5.02.
Notices
16
5.03.
Expenses
16
5.04.
Headings
16
5.05.
Severability
17
5.06.
Entire Agreement; No Third-Party Beneficiaries
17
5.07.
Amendment; Waiver
17
5.08.
Binding Effect; Assignment
17
5.09.
Specific Performance
17

 
 
 
i

--------------------------------------------------------------------------------


Table of Contents
 
Page
 
5.10.
Governing Law
17
5.11.
Dispute Resolution; Mediation; Jurisdiction
18
5.12.
Public Announcements
19
5.13.
Construction
19
5.14.
Counterparts
19

 
 
 
 
ii

--------------------------------------------------------------------------------


STOCKHOLDERS AGREEMENT
 
This Stockholders Agreement (this “Agreement”) is made effective as of July 28,
2008, between BE Aerospace, Inc., a Delaware corporation (the “Company”) and
Seller Entities on the signature pages hereto (collectively, the “Stockholder”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Stockholder have entered into a Stock and Asset
Purchase Agreement, dated as of June 9, 2008 (the “Stock and Asset Purchase
Agreement”), pursuant to which the Company intends to acquire (the
“Acquisition”) certain entities and assets comprising the Stockholder’s
“Consumables Solutions” division;
 
WHEREAS, upon consummation of the transactions contemplated by the Stock and
Asset Purchase Agreement, the Stockholder will be issued in connection with the
Acquisition, an aggregate of 6,000,000 shares of Common Stock (the “Stockholder
Stock”, which includes any other shares of Common Stock acquired by the
Stockholder by way of stock dividend or stock split on the Stockholder Stock),
constituting approximately 6.05% of the shares of Common Stock outstanding on
such date; and
 
WHEREAS, the Company and the Stockholder wish to enter into this Agreement to
set forth their agreement as to the matters set forth herein with respect to the
Stockholder’s ownership of shares of Common Stock.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Stockholder hereby agree as follows:
 
ARTICLE I
CERTAIN DEFINITIONS
 
1.01.       Certain Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:
 
“Affiliate” means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
 
“Beneficial Ownership” or “Beneficially Own” has the meaning given such term in
Rule 13d-3 under the Exchange Act.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Law to close.
 

--------------------------------------------------------------------------------


 “Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.
 
“Control” (including the terms “Controlled by” and “under common Control with”)
means, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
 
“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind other than
pursuant to a bona fide financing transaction.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
“Group” means a group within the meaning of Section 13d-3 of the Exchange Act.
 
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Company and its Subsidiaries or the Stockholder and
its Subsidiaries, as the case may be.
 
“Person” means, any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.
 
The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement by the Commission.
 
“Registrable Securities” means (a) the shares of Stockholder Stock held by the
Stockholder and (b) any securities issuable or issued or distributed in respect
of the Stockholder Stock identified in clause (a) by way of stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reorganization, merger, consolidation or otherwise; provided that (x)
Registrable Securities shall cease to be Registrable Securities from and after
the time that such Registrable Securities have been sold by the Stockholder and
(y) all Common Stock Beneficially Owned by Stockholder shall cease to be
Registrable Securities upon the earlier of (A) the time that the aggregate
number of shares of Common Stock held by the Stockholder constitute less than
25% of the shares of Common Stock received by the Stockholder pursuant to the
Stock and Asset Purchase Agreement and (B) five years after the date hereof.
 

--------------------------------------------------------------------------------


“Registration Statement” means any Demand Registration Statement the
registration statement related to a Piggyback Registration, or any filing that
may be made by the Company, which would permit the offer and sale of the
Stockholder Stock pursuant to a registration statement of the Company.
 
“Representative” means, as to any Person, its directors, officers, employees,
agents, advisors (including, without limitation, financial advisors, counsel and
accountants).
 
“Sale” means, in respect of any Common Stock, any sale, assignment, transfer,
distribution or other disposition thereof or of a participation therein, or
other conveyance of legal or beneficial interest therein, or any short position
in the Common Stock or any other action or position with respect to the Common
Stock otherwise reducing risk related to ownership through hedging or other
derivative instruments.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
“Sell” means to complete a Sale.
 
“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
limited liability company, joint venture, association or other legal entity of
which such Person (either alone or together with any other Subsidiary), owns,
directly or indirectly, more than 50% of the stock or other equity interests,
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity.
 
“Third Party” means, with respect to the Stockholder, any other Person other
than the Stockholder, the Company and any affiliate of the Company or the
Stockholder.
 
Each of the following terms is defined in the Section set forth opposite such
term:
 
Term
Section
   
Acquisition
Preamble
Agreement
Preamble
Blackout Period
3.03
Company
Preamble
Demand Registration
3.01(a)
Demand Registration Statement
3.01(a)
Indemnified Party
3.07(d)
Indemnifying Party
3.07(d)
Initial Restricted Period
2.01(a)
Initial Sale Period
2.01(c)
Maximum Number of Securities
3.02(c)
Piggyback Registration
3.02(a)
Stockholder
Preamble
Stock and Asset Purchase Agreement
Preamble
Stockholder Stock
Preamble

 
 

--------------------------------------------------------------------------------


ARTICLE II
RESTRICTIONS ON TRANSFERABILITY
 
2.01.        General.  (a)  The Stockholder understands and agrees that the
Stockholder Stock has not been registered and constitutes restricted securities
under the Securities Act.
 
(b)           During the period ending one year after the date hereof (the
“Initial Restricted Period”), the Stockholder may not make any Sale of, or
create, incur or assume any Encumbrance with respect to, any of the shares of
Common Stock acquired by the Stockholder pursuant to the Stock and Asset
Purchase Agreement or any other shares of Stockholder Stock other than pursuant
to (i) a transaction expressly approved by the Board or (ii) the terms of a
Piggyback Registration.
 
(c)           During the period beginning after the Initial Restricted Period
and ending on the one year anniversary thereof (the “Initial Sale Period”), the
Stockholder may make or solicit (i) any Sale of, or create, incur or assume any
Encumbrance with respect to, up to 50% of the Stockholder Stock or (ii) a Sale
pursuant to (A) a transaction expressly approved by the Board or (B) the terms
of a Piggyback Registration.
 
(d)           The Stockholder shall be permitted at anytime to Sell any Common
Stock to any direct or indirect wholly-owned Subsidiary of the Honeywell
International Inc.; provided that (i) any such wholly-owned Subsidiary becomes
subject to the restrictions on transferability contained in this Article II and
(ii) Sales of Common Stock to Honeywell Holding France SAS prior to January 1,
2009 shall not exceed $28,000,000 in the aggregate (as determined by reference
to the fair market value of Common Stock on the date of the applicable Sale or
Sales) and (iii) no Sale of Common Stock will be made to Honeywell Deutschland
GmbH prior to January 1, 2009.
 
(e)           After the Initial Sale Period, the Stockholder may make any Sale
of all of the Stockholder Stock.  The Stockholder agrees that it will not make
any such Sale of any of the Stockholder Stock except in compliance with the
Securities Act.
 
2.02.        Improper Sale or Encumbrance.  Any attempt to make any Sale of, or
create, incur or assume any Encumbrance with respect to, any shares of Common
Stock not in compliance with this Agreement shall be null and void and of no
force and effect, and the Company shall not give any effect in the Company’s
stock records to such attempted Sale or Encumbrance.
 
2.03.        Restrictive Legends.  (a)  Each certificate representing the shares
of Stockholder Stock shall be stamped or otherwise imprinted with legends in
substantially the form reflected in Section 2.03(a)(i) and Section 2.03(a)(ii)
below (in addition to any legends required by agreement or by applicable state
securities laws);
 
(i)           THE SHARES OF COMMON STOCK OF BE AEROSPACE, INC, REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  SUCH SHARES GENERALLY MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SAID ACT.
 

--------------------------------------------------------------------------------


(ii)           THE SHARES OF COMMON STOCK OF BE AEROSPACE INC. REPRESENTED
HEREBY ARE SUBJECT TO CERTAIN RESTRICTIONS UNDER THE TERMS OF THE STOCKHOLDER
AGREEMENT DATED JULY 28, 2008, AS AMENDED FROM TIME TO TIME, BETWEEN BE
AEROSPACE, INC. AND THE HOLDER HEREOF AND MAY NOT BE OFFERED, SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS OF THAT AGREEMENT.
 
(b)           The Stockholder consents to the Company making a notation on its
records and giving instructions to any transfer agent of its capital stock in
order to implement the restrictions on transfer established in this Agreement.
 
(c)           At the request of the Stockholder, the Company shall provide any
necessary instructions to the transfer agent for its Common Stock to, (i) after
the Initial Restricted Period and in connection with a Sale of Stockholder
Stock, remove the legends described in Section 2.03(a) from each certificate
evidencing shares of Stockholder Stock transferred in compliance with the terms
of Section 2.01 and remove any transfer agent instructions prohibiting such
transfer and (ii) after the Initial Sale Period, with written notice from the
Stockholder to the Company, remove from the certificates evidencing all of the
Stockholder Stock the legends described in Section 2.03(a) and remove any
transfer agent instructions prohibiting such transfer.
 
ARTICLE III
REGISTRATION RIGHTS
 
3.01.        Demand Registration.  (a)  Subject to Section 2.01 hereof, after
receipt of a written request from the Stockholder requesting that the Company
effect a registration (each, a “Demand Registration”) under the Securities Act
covering all or part of the Stockholder’s Registrable Securities (which such
written request specifies information solely with respect to the Stockholder
required by the Company to prepare necessary documentation to effect such Demand
Registration regarding the intended method or methods of disposition thereof and
the number of shares to be disposed of) the Company shall, no later than 30 days
after receipt of the written request for a Demand Registration, file with the
Commission and use its reasonable best efforts to cause to be declared effective
a registration statement or other appropriate filing with the Commission (a
“Demand Registration Statement”), which filing shall be compliant with Section
3.04, relating to all shares of Registrable Securities which the Company has
been so requested by the Stockholder be registered for Sale; provided, however,
that the Company shall not be required to effect more than two (2) Demand
Registrations; and provided, further, that the Company shall not be required to
effect a Demand Registration (i) unless the aggregate number of the Registrable
Securities requested to be registered constitute at least 25% of the shares of
Common Stock received by the Stockholder pursuant to the Stock and Asset
Purchase Agreement or (ii) at the time when, because the Company’s independent
public accounting firm has not completed its audit or review of the Company’s
annual or quarterly financial statements, the Company is not able to file a
registration statement that complies with Securities Act (it being understood
that the Demand Registration shall be delayed until such filing is made).
 

--------------------------------------------------------------------------------


(b)           If the Demand Registration Statement has not been made available
to the Stockholder within sixty (60) days after receipt of the written request
for a Demand Registration as required by Section 3.01(a), the Stockholder shall
be entitled to withdraw such request for a Demand Registration Statement by
written notice to the Company and such request for a Demand Registration shall
not be considered a Demand Registration pursuant to this Agreement.  Upon
receipt of such notice withdrawing such request for a Demand Registration, the
Company shall be permitted to cease all activities related to such request for a
Demand Registration.
 
(c)           Subject to Section 3.01(b), if the Company complies with the
requirements applicable to it in connection with a Demand Registration, and
there is no material adverse event relating to the Company the result of which,
in the judgment of the underwriter(s) selected to be book-running manager(s) for
such Demand Registration, adversely impacts the ability of the Stockholder to
consummate a Sale or the pricing related to such Sale pursuant to a Demand
Registration, and the Stockholder is unable or unwilling to sell Registerable
Securities, such Demand Registration shall constitute a Demand Registration
pursuant to Section 3.01 and the Company shall be permitted to cease all
activities related to such request for a Demand Registration.
 
(d)           The Company and any other securityholder of the Company shall be
permitted to Sell Common Stock pursuant to a Demand Registration Statement;
provided that, to the extent the underwriter(s) acting as book-running
manager(s) of such Demand Registation determines that aggregate number of shares
of Common Stock to be sold in the Demand Registration is greater than the total
number of shares of Common Stock which can be sold in the offering without
having an adverse impact on the distribution or pricing of such Common Stock or
otherwise having an adverse impact on the marketability thereof, the Stockholder
shall be permitted to Sell all the shares of Common Stock it intends to dispose
of as set forth in the request for a Demand Registration delivered pursuant
Section 3.01(a) of this Agreement.
 
3.02.        Piggyback Registration.  (a)  If the Company proposes to conduct an
underwritten offering of Common Stock or facilitate the sale of Common Stock by
any other holder of its Common Stock in an underwritten offering (other than
through a resale registration statement, a registration statement on Form S-4 or
S-8 or any successor form for securities to be offered in a transaction of the
type referred to in Rule 145 under the Securities Act or of stock issued to
employees of the Company pursuant to any employee benefit plan, respectively) (a
“Piggyback Registration”), it will give written notice to the Stockholder at
least ten (10) Business Days before the filing with the Commission of the
registration statement related to such Piggyback Registration, which notice
shall set forth the intended method of disposition of the Common Stock proposed
to be registered.  The notice shall offer to include in such filing such shares
of Registrable Securities as the Stockholder may request, subject to the
restrictions and limitations described in this Agreement.
 
(b)           The Stockholder shall advise the Company in writing within seven
(7) Business Days after the date of such offer from the Company, setting forth
the number of such Registrable Securities for which registration is
requested.  The Company shall thereupon include in such filing the number of
Registrable Securities for which registration is so requested, subject to
paragraph (c) below.
 

--------------------------------------------------------------------------------


(c)           If the underwriter(s) acting as book-running manager(s) of such
proposed public offering advises that the amount of Registrable Securities
requested to be included in the Piggyback Registration in addition to the
securities being registered by the Company and any other selling security
holders would be greater than the total number of securities which can be sold
in the offering without having an adverse impact on the distribution or pricing
of such securities or otherwise having a having an adverse impact on the
marketability thereof (the “Maximum Number of Securities”), then:
 
(i)       in the event the Company initiated the Piggyback Registration, the
Company shall include in such Piggyback Registration first, all the shares of
Common Stock the Company proposes to register and second, the shares of Common
Stock of all other selling security holders, including the Stockholder, to be
included in such Piggyback Registration in an amount which together with the
shares of Common Stock the Company proposes to register, shall not exceed the
Maximum Number of Securities, such amount to be allocated among the Stockholder
and the other selling security holders on a pro rata basis (based on the number
of shares of Common Stock of the Company held by each such selling security
holder, including the Stockholder);
 
(ii)           in the event any holder of Common Stock of the Company (other
than the Stockholder) initiated the Piggyback Registration, the Company shall be
permitted to include in such Piggyback Registration first, the shares of Common
Stock such initiating security holder proposes to register, second, the shares
of Common Stock of any other selling security holders (including the
Stockholder), in an amount which together with the shares of Common Stock the
initiating security holder proposes to register, shall not exceed the Maximum
Number of Securities, such amount to be allocated among such other selling
security holders on a pro rata basis (based on the number of shares of Common
Stock of the Company held by each such selling security holder, including the
Stockholder) and third, any shares of Common Stock of the Company proposes to
register, in an amount which together with the securities the initiating
security holder and the other selling security holders propose to register,
shall not exceed the Maximum Number of Securities;
 
(d)           Nothing in this Section 3.02 shall prohibit the Company from
withdrawing a Piggyback Registration.
 
3.03.        Blackout Periods.  The Company shall have the right to delay the
filing or effectiveness of a Registration Statement and any related actions
required pursuant to Section 3.01 or 3.02 in connection with a Demand
Registration or Piggyback Registration for periods aggregating not more than
ninety (90) days in any twelve-month period (each such period, a “Blackout
Period”) in the event that there is a possible acquisition or business
combination or other transaction, financing, business development or event
involving the Company that would in the good faith determination of the Board
require disclosure in a Registration Statement or prospectus, and the Company
determines in the exercise of its reasonable judgment that such disclosure is
not in the best interest of the Company or obtaining any financial statements
relating to any such acquisition or business combination required to be included
in the Registration Statement, after using its reasonable best efforts to obtain
such financial statements, would be impractical.  The Company shall promptly
give the Stockholder written notice of such determination.  Upon receipt of
notice from the Company of its delay in the filing or declaring the
effectiveness of a Registration Statement during a Blackout Period, the
Stockholder may withdraw its Demand Registration at any time prior to the
expiration of the Blackout Period and such withdrawn Demand Registration will
not be counted as a Demand Registration for purposes of the limitations in
Section 3.01(a).
 

--------------------------------------------------------------------------------


3.04.       Registration Procedures.  If the Company is effecting a registration
pursuant to Section 3.01 or Section 3.02, the Company will:
 
(a)           prepare and file with the Commission a Registration Statement with
respect to such securities that complies in all respects with the Securities Act
and use its reasonable best efforts to cause such Registration Statement
promptly to become and remain effective for such period of time as may be
reasonably necessary for the disposition of the Stockholder Stock, taking into
account the nature of the Sale contemplated by such registration;
 
(b)         prepare and file with the Commission such amendments and supplements
to such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement, and keep such Registration Statement effective for such
period of time necessary for the disposition of the Stockholder Stock, taking
into account the nature of the Sale contemplated by such registration;
 
(c)           furnish to the Stockholder two conformed copies of the applicable
Registration Statement and each such amendment and supplement thereto, and a
number of copies of any prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as the Stockholder may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them contemplated by such Sale;
 
(d)         if required by applicable law, use its reasonable best efforts to
register and qualify the securities covered by such Registration Statement under
such other securities or “Blue Sky” laws of such U.S. jurisdictions as shall be
reasonably requested by the Stockholder (and maintain such registrations and
qualifications effective for the applicable period of time set forth in Section
3.04(a) above, and to do any and all other acts and things reasonably necessary
or advisable to enable the Stockholder to consummate the disposition in such
jurisdictions of such shares as contemplated by such registration); provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;
 
(e)         furnish, at the request of the Stockholder requesting registration
of Registrable Securities pursuant to Section 3.01, or Section 3.02, on the date
that the shares of Registrable Securities are delivered to the underwriters for
sale pursuant to such registration, (i) the signed opinions, dated such date, of
the internal and independent legal counsel representing the Company for the
purpose of such registration, addressed to the underwriters as to such matters
as such underwriters may reasonably request and as would be customary for the
Company in such a transaction; (ii) a customary “comfort letter” from the
independent certified public accountants of the Company, addressed to the
underwriters;
 

--------------------------------------------------------------------------------


(f)         enter into customary agreements (including an underwriting agreement
in customary form for the Company) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities;
 
(g)         use its reasonable best efforts to cause all such Registrable
Securities subject to a permitted Sale hereunder to be listed on each securities
exchange or quotation system on which similar securities issued by the Company
are listed or traded;
 
(h)         use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of such Registration
Statement at the earliest possible time;
 
(i)         use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission;
 
(j)         give written notice to the Stockholder:
 
(i)       when such Registration Statement or any amendment thereto has been
filed with the Commission and when such Registration Statement or any
post-effective amendment thereto has become effective;
 
(ii)           of any request by the Commission for amendments or supplements to
such Registration Statement or the prospectus included therein or for additional
information;
 
(iii)           of the issuance by the Commission of any stop order suspending
the effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose;
 
(iv)           of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and
 
(v)           of the happening of any event that requires the Company to make
changes in such Registration Statement or the prospectus in order to make the
statements made or incorporated therein not misleading (which notice shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made);
 
(k)         furnish to the Stockholder, without charge, at least one copy of
such Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Stockholder so requests in
writing, all exhibits (including those, if any, incorporated by reference);
 

--------------------------------------------------------------------------------


(l)         upon the occurrence of any event contemplated by
Section 3.04(j)(ii), (iii), (iv) and (v) above, where necessary, promptly
prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Stockholder, the prospectus will not
contain or incorporate an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements made therein or incorporated therein not misleading.  If the Company
notifies the Stockholder in accordance with Section 3.04(j)(v) above to suspend
the use of the prospectus until the requisite changes to the prospectus have
been made, then the Stockholder shall suspend use of such prospectus and, if
asked to do so by the Company, will use its reasonable efforts to return to the
Company all copies of such prospectus (at the Company’s expense), and the period
of effectiveness of such Registration Statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date the Stockholder shall have received such amended or
supplemented prospectus pursuant to this Section 3.04(l);
 
(m)           comply with all applicable FINRA requirements and promptly respond
to any Commission and FINRA comments received in connection with the preparation
and filing of a Registration Statement and any related documents, and, where
such comments directly relate to the Stockholder or the Stockholder’s inclusion
in the Registration Statement, furnish the Stockholder with copies of such FINRA
comments and Company’s responses;
 
(n)           make reasonably available for inspection by any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by such underwriter, all relevant
corporate documents, financing information and other records of the Company that
the Company customarily provides to underwriters in similar underwritten
offerings by the Company and cause the Company’s officers, directors and
employees to supply the underwriter all relevant information that the Company
customarily provides to underwriters in similar underwritten offerings by the
Company in connection with their diligence reviews; and
 
(o)           use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Stockholder or the underwriters.
 
3.05.        Stockholder Information and Undertakings.      It shall be a
condition precedent to the obligation of the Company to take any action pursuant
to this Agreement in respect of the Registrable Securities which are to be
registered at the request of the Stockholder that the Stockholder shall furnish
to the Company such information regarding the Stockholder and the Registrable
Securities held by the Stockholder as the Company shall reasonably request and
as shall be required to be provided for a selling stockholder to effect a sale
of Common Stock on a Registration Statement.
 
Additionally, the Stockholder agrees to (a) enter into customary agreements
(including an underwriting agreement in customary form) with the underwriter or
underwriters selected for an underwritten offering and (b) furnish the
underwriters a signed opinion of the Stockholder’s independent legal counsel
addressing such matters as the underwriters may reasonably request and as would
be customary for a selling stockholder in such a transaction.
 

--------------------------------------------------------------------------------


3.06.        Expenses.  The Company shall pay all the fees and expenses
associated with the sale of Registrable Securities by the Stockholder, including
filings, printer and accounting fees and fees and disbursements of counsel of
the Company; provided that the fees and expenses of a Stockholder’s advisors,
its counsel and its representatives and all underwriters’ discounts and
commissions associated with any Sale of Common Stock sold by a Stockholder shall
be borne by such Stockholder.
 
3.07.        Indemnification and Contribution.  (a)  The Company shall indemnify
and hold harmless the Stockholder, the Stockholder’s directors and officers,
employees, stockholders, agents and representatives of the Stockholder, each
person who participates in the offering of such Registrable Securities,
including underwriters (as defined in the Securities Act), and each Person, if
any, who Controls the Stockholder or participating person within the meaning of
the Securities Act (collectively, the “Stockholder Parties” and each, a
“Stockholder Party”) against any losses, claims, damages or liabilities, joint
or several, to which they may become subject under the Securities Act, the
Exchange Act, other federal or state law or otherwise, insofar as such losses,
claims, damages or liabilities (or proceedings in respect thereof) arise out of
or are based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of any material fact contained in such registration statement on the
effective date thereof (including any preliminary or final prospectus under the
Securities Act or any amendments or supplements thereto); (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law, and the
Company shall reimburse, as incurred, each the Stockholder Parties for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable to the Stockholder Parties in any
such case for any such loss, claim, damage, liability or action to the extent
that it arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus or amendments
or supplements thereto, in reliance upon and in conformity with written
information expressly furnished for use in connection with such registration by
any of the Stockholder Parties.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any the
Stockholder Parties and shall survive the transfer of such securities by the
Stockholder.
 
(b)           The Stockholder shall indemnify and hold harmless the Company,
each of its directors and officers, each person, if any, who controls the
Company within the meaning of the Securities Act, and each agent and any
underwriter for the Company (within the meaning of the Securities Act) against
any losses, claims, damages or liabilities, joint or several, to which the
Company or any such director, officer, controlling person, agent or underwriter
may become subject, under the Securities Act or otherwise, to the extent that
such losses, claims, damages or liabilities (or proceedings in respect thereof)
arise out of or are based upon any Violation, in each case to the extent, but
only to the extent, that such Violation was made in such registration statement,
preliminary or final prospectus, or amendments or supplements thereto, in
reliance upon and in conformity with written information expressly furnished by
or on behalf of the Stockholder  for use in connection with such registration;
provided, however, that the Stockholder’s liability under this Section 3.07(b)
shall not exceed the net proceeds from the offering received by the Stockholder.
 

--------------------------------------------------------------------------------


(c)           If the indemnification provided for in this Section 3.07 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.  If the allocation provided in this
Section 3.07(c) is not permitted by applicable Law, the parties shall contribute
based upon the relative benefits received by the Company from the initial sale
of the Registrable Securities on the one hand and the net proceeds received by
the Stockholder from the sale of Registrable Securities on the other.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.07(c) were determined by pro rata allocation or by
any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
Notwithstanding anything in this Section 3.07(c), no contribution by the
Stockholder, when combined with any amounts paid pursuant to Section 3.07(b),
shall exceed the net proceeds from the offering received by the Stockholder.
 
(d)           Any Person entitled to indemnification hereunder (the “Indemnified
Party”) agrees to give prompt written notice to the indemnifying party (the
“Indemnifying Party”) after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, that the
failure so to notify the Indemnified Party shall not relieve the Indemnifying
Party of any liability that it may have to the Indemnifying Party hereunder
unless such failure is materially prejudicial to the Indemnifying Party.  If
notice of commencement of any such action is given to the Indemnifying Party as
above provided, the Indemnifying Party shall be entitled to participate in and,
to the extent it may wish, to assume the defense of such action at its own
expense, with counsel chosen by it and reasonably satisfactory to the
Indemnified Party.  The Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be paid by the Indemnified Party
unless (i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying
Party fails to assume the defense of such action, or (iii) the named parties to
any such action (including any impleaded parties) have been advised by such
counsel that either (A) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (B) there are one or more legal defenses
available to it which are substantially different from or additional to those
available to the Indemnifying Party.  No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld.
 

--------------------------------------------------------------------------------


(e)           The agreements contained in this Section 3.07 shall survive the
transfer of the Registered Securities by the Stockholder and sale of all the
Registrable Securities pursuant to any registration statement and shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Stockholder or such director, officer or participating or controlling
Person.
 
3.08.        Certain Additional Limitations on Registration
Rights.  Notwithstanding the other provisions of this Agreement, the Company
shall not be obligated to register the Registrable Securities of the Stockholder
(a) if the Stockholder shall fail to furnish to the Company information
regarding the Stockholder required pursuant to the Securities Act or Section
3.05 of this Agreement in respect of the distribution of such Registrable
Securities or (b) in connection with a Piggyback Registration, such Registrable
Securities are not included in such underwritten offering on the same terms and
conditions as shall be applicable to the other Common Stock being sold through
underwriters in the registration.
 
The Stockholder agrees to enter into a customary ninety (90) day lock-up
agreement with the underwriters for an offering, under any Demand Registration
Statement, or any registration statement in connection with a Piggyback
Registration in which the Stockholder was entitled to participate; provided that
all executive officers who typically provide lock-up in an offering of Common
Stock and directors of the Company enter into similar agreements in connection
with such offering; provided further that if the underwriters in an offering of
Common Stock in which the Stockholder provided a lock-up grants any waivers to
any executive officer or director of the Company in connection with such
agreements, then the Stockholder shall be entitled to a waiver on similar terms
and on a similar scope.
 
3.09.        No Inconsistent Agreements.  As of the date of this Agreement, the
Company has not granted registration rights with respect to shares of its Common
Stock to any holders of Common Stock, except as may have been granted pursuant
to employee benefits arrangements of the Company.  The Company will not
hereafter enter into any agreement with respect to its securities, which is
inconsistent in any material respects with the rights granted to the Stockholder
in this Agreement and the Company will not grant a holder of Common Stock
“piggyback” rights with respect to such holders Common Stock that give such
holder priority over the Stockholder in connection with a registration of Common
Stock.
 

--------------------------------------------------------------------------------


3.10.        Selection of Underwriters to Serve as Book-Running Manager.  In the
event the Stockholder has made a request for a Demand Registration, the
underwriter(s) serving as book-running manager (s) and the other underwriter(s)
shall be selected by the Company and, if the Company is not also offering to
issue and sell shares of Common Stock pursuant to such underwritten offering,
shall be approved by the Stockholder, which approval shall not be unreasonably
withheld or delayed.  Any or all of the conditions precedent to the obligations
of such underwriters under the underwriting agreement shall be conditions
precedent to the obligations of the Stockholder (other than conditions the
fulfillment of which is within the power of the Stockholder).  The Stockholder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding the Stockholder, the Registrable Securities of the
Stockholder and the Stockholder’s intended method of distribution and any other
representations required by Law.
 
3.11.        Reports.  The Company agrees to provide such information as may be
necessary under the Unites States securities laws to enable the Stockholder to
Sell the Stockholder Stock on an unrestricted basis in compliance with Rule 144
under the Securities Act.
 
ARTICLE IV
ADDITIONAL RIGHTS
 
4.01.        No Participation in a Group or Solicitation of Proxies.  The
Stockholder agrees that, prior to the later of the two year anniversary of the
date hereof or such time the Stockholder no longer Beneficially Own 4% or more
of the then-outstanding shares of Common Stock (the “Standstill Period”), it
will not, and it will cause its Affiliates not to, without the prior written
consent of the Company or its Board, directly or indirectly:
 
(a)           acquire, offer to acquire or agree to acquire, directly or
indirectly, by purchase or otherwise, any equity or equity-linked securities of
the Company or debt securities convertible or exchangeable into equity
securities of the Company or direct or indirect rights to acquire any equity or
equity-linked securities or any material amount of assets of the Company (other
than pursuant to ordinary course commercial transactions) or any division
thereof;
 
(b)           seek or propose to influence or control the management or policies
of the Board or the Company or any Subsidiary thereof including through bylaw
amendments or seeking to elect a representative to the Board or seek removal of
any members of the Board, or make or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” (as such terms are used in the
rules of the Commission) to vote any voting securities of the Company, or seek
to advise or influence any person or entity with respect to the voting of any
voting securities of the Company;
 
(c)           make any public announcement with respect to, or publicly submit a
proposal for or offer of (with or without conditions), any merger,
recapitalization, reorganization, business combination or other extraordinary
transaction involving the Company or any Subsidiary thereof or any of their
securities or material assets;
 

--------------------------------------------------------------------------------


(d)           enter into any discussions, negotiations, arrangements or
understandings with any Third Party with respect to any of the foregoing, or
otherwise form, join or in any way engage in discussions relating to the
formation of, or participate in, a Group, with the purposes of engaging in any
of the foregoing; or
 
(e)           publicly request that the Company or any of its Representatives,
directly or indirectly, to amend or waive any provision of this
paragraph (including this sentence);
 
provided however, that none of the foregoing (x) shall prevent the Stockholder
from Selling or voting its Common Stock with respect to any matter as to which a
stockholder vote is solicited or (y) shall prohibit the Stockholder from
soliciting, offering, seeking to effect and negotiating with any Person with
respect to transfers of Common Stock permitted by Section 2.01.
 
4.02.        Limitation on the Prohibition on Ownership of Common
Stock.  Notwithstanding Section 4.01, the following shall not be deemed to be a
breach by the Stockholder or its Affiliates on the prohibition from purchasing
or otherwise acquiring, directly or indirectly, Beneficial Ownership of Common
Stock: (a) by way of stock dividends or other distributions by the Company to
holders of Common Stock generally in accordance with their pro rata security
ownership, and (b) by Stockholder’s or any of its Affiliate’s pension trust or
similar employee benefit plan investment vehicle, provided that any securities
acquired shall be held for investment purposes only and such benefit plans shall
comply with the ERISA requirements as to the independence of investment
decisions.   
 
ARTICLE V
MISCELLANEOUS
 
5.01.        Termination.  (a)  This Agreement shall terminate only:
 
(i)           by virtue of a written agreement to that effect, signed by all
parties hereto or all parties then possessing any rights hereunder; or
 
(ii)           upon the expiration of (A) all rights created hereunder and
(B) all statutes of limitations applicable to the enforcement of claims
hereunder;
 
provided that no termination of this Agreement pursuant to paragraph (i) or (ii)
above shall affect the right of any party to recover damages or collect
indemnification for any breach of the representations, warranties or covenants
herein that occurred prior to such termination.
 
(b)           The restrictions contained in Section 2.01 and Section 4.01 of
this Agreement shall terminate upon the final closing with respect to, whether
accomplished through one or a series of related transactions, (i) a merger,
consolidation or other business combination following which the outstanding
Common Stock immediately prior to such transaction will represent less than 50%
of the outstanding Common Stock of the Company or other entity surviving such
transaction or any entity Controlling the Company immediately after the
completion of the transaction, (ii) a Sale of all or substantially all of the
assets of the Company and its subsidiaries, or (iii) a transaction as a result
of which any Person or Group acquires at least 50% of the outstanding Common
Stock of the Company or pursuant to which such Person or Group has the right to
elect the majority of the members of the Board.
 

--------------------------------------------------------------------------------


5.02.        Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified by notice given in
accordance with this Section 5.02):
 
(a)           if to the Company:
 
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, Florida 33414
Attention: Thomas P. McCaffrey
 
with a copy to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10020
Attention: Creighton Condon
 
(b)           if to the Stockholder:
 
Honeywell International Inc.
101 Columbia Road
P.O. Box 4000
Morristown, New Jersey 07962-2487
Attention: General Counsel and Senior Vice President
Telecopy No.: (973) 455-4217


with a copy to:


David Robbins, Esq.
Bingham McCutchen LLP
355 S. Grand Avenue, Suite 4400
Los Angeles, California 90071
Telecopy No.: (213) 680-6499


5.03.        Expenses.  Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs or expenses.
 
5.04.        Headings.  When a reference is made in this Agreement to Articles
or Sections, such reference is to an Article or a Section of this Agreement,
unless otherwise indicated.  When a reference is made in this Agreement to a
party or parties, such reference is to parties to this Agreement, unless
otherwise indicated.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be understood
to be followed by the words “without limitation.”  The definitions in this
Agreement are applicable to the singular as well as the plural forms of such
terms.
 

--------------------------------------------------------------------------------


5.05.        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Company and the Stockholder
shall negotiate in good faith to modify this Agreement so as to affect their
original intent as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the maximum extent
possible.
 
5.06.        Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes any and all other prior
agreements and undertakings, both written and oral, among the parties hereto, or
any of them, with respect to the subject matter hereof and does not, and is not
intended to, confer upon any Person any rights or remedies hereunder.
 
5.07.        Amendment; Waiver.  This Agreement may be amended only in a writing
signed by all parties hereto.  Any waiver of rights hereunder must be set forth
in writing.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive either
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
 
5.08.        Binding Effect; Assignment.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives and successors.  Notwithstanding the foregoing, this Agreement
shall not be assigned by any party hereto by operation of Law or otherwise
without the express written consent of the other party.
 
5.09.        Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.  Nothing
contained herein shall prevent a party from seeking damages in the event that
specific performance is not available.
 
5.10.        Governing Law.  Any and all claims, disputes or controversies in
any way arising out of or relating to this Agreement, and the existence or
validity of any and all defenses to such claims, disputes or controversies,
shall be governed and resolved exclusively by the laws of the State of New York,
notwithstanding the existence of any conflict of laws principles that otherwise
would dictate the application of any other state’s law.  Each party irrevocably
and unconditionally waives any right to object to the application of New York
law or argue against its applicability to any of the matters referenced in the
immediately preceding sentence.
 

--------------------------------------------------------------------------------


5.11.        Dispute Resolution; Mediation; Jurisdiction.
 
(a)           Subject to Section 5.09, in the event of any dispute, controversy
or claim in any way arising out of or relating to this Agreement (a “Dispute”),
upon the written notice of either party hereto, the parties hereto shall attempt
to negotiate a resolution of the Dispute.  If the parties hereto are unable for
any reason to resolve a Dispute within 30 days after the receipt of such notice,
the Dispute shall be submitted to mediation in accordance with Section 5.11(b).
 
(b)           Subject to Section 5.09, any Dispute not resolved pursuant to
Section 5.11(a) shall, at the request of either party hereto (a “Mediation
Request”), be submitted to non-binding mediation in accordance with the then
current CPR Mediation Procedure (the “Procedure”), except as modified
herein.  The mediation shall be held in New York, New York.  The parties shall
have 20 days from receipt by a party of a Mediation Request to agree on a
mediator.  If no mediator has been agreed upon by the parties within 20 days of
receipt by a party (or parties) of a Mediation Request, then any party may
request (on written notice to the other parties), that the CPR appoint a
mediator in accordance with the Procedure.  All mediation pursuant to this
clause shall be confidential and shall be treated as compromise and settlement
negotiations, and no oral or documentary representations made by the parties
during such mediation shall be admissible for any purpose in any subsequent
proceedings.  No party hereto shall disclose or permit the disclosure of any
information about the evidence adduced or the documents produced by the other
parties in the mediation proceedings or about the existence, contents or results
of the mediation without the prior written consent of such other parties except
in the course of a judicial or regulatory proceeding or as may be required by
Law or requested by a governmental authority or securities exchange.  Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other parties reasonable written notice
of the intended disclosure and afford the other parties a reasonable opportunity
to protect its interests.  If the Dispute has not been resolved within 60 days
of the appointment of a mediator, or within 90 days of receipt by a party of a
Mediation Request (whichever occurs sooner), or within such longer period as the
parties may agree to in writing, then any party may file an action on the
Dispute in any court having jurisdiction in accordance with Section 5.11(c).
 
(c)           Each of the parties hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County and the courts of the United States of
America located in New York County, New York for any litigation arising out of
or relating to this Agreement or the transactions contemplated hereby (and
agrees not to commence any litigation relating hereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to its respective address set forth in Section 5.02, shall
be effective service of process for any litigation brought against it in any
such court.  Each of the parties hereby irrevocably and unconditionally waives
any objection to the laying of venue of any litigation arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
New York sitting in New York County or the courts of the United States of
America located in New York County, New York and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION ARISING OUT OF OR RELATING IN ANY WAY TO TRANSACTION MATTERS.
 

--------------------------------------------------------------------------------


5.12.        Public Announcements.  Unless otherwise required by applicable law,
listing requirements or as may be customary in connection with the transactions
contemplated by this Agreement, the Stockholder shall not make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated by this Agreement without the prior consent of the
Company, which shall not be unreasonably withheld.
 
5.13.        Construction.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  The language used in this Agreement is the language chosen
by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.
 
5.14.        Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts (including by facsimile or electronic .pdf submission), and
by the different parties in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 

  BE AEROSPACE, INC.          
 
By:
/s/ THOMAS P. MCCAFFREY       Name: Thomas P. McCaffrey       Title:   Senior
Vice President and      
Chief Finacial Officer
 



 




  SELLERS:           HONEYWELL INTERNATIONAL INC.          
 
By:
/s/ ANNE T. MADDEN       Name:  Anne T. Madden      
Title:    Vice President,
                   Corporate Development and                    Global Head of M
& A  

 
 

  HONEYWELL UK LIMITED          
 
By:
/s/ ANNE T. MADDEN       Name:  Anne T. Madden       Title:   Authorized
Signatory  

 
 

  HONEYWELL HOLDING FRANCE SAS          
 
By:
/s/ ANNE T. MADDEN       Name:  Anne T. Madden       Title:   Authorized
Signatory          


 

 
HONEYWELL DEUTSCHLAND GMBH
         
 
By:
/s/ ANNE T. MADDEN       Name:  Anne T. Madden       Title:   Authorized
Signatory          

 
 
 
[Signature Page to Stockholders Agreement]
 